Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated May 25, 2022. Claim 1 and 5 were amended.  Claim 4 was can celled.  Claims 1-3 and 5-9 of the application are pending.

Reasons for Allowance



2.	Claims 1-3 and 5-9 of the application are allowed over prior art of record.


3.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:

(1) creating a digital twin of an industrial asset comprising an automation model and a mechanical model and non-automation models with digitally modeling the industrial asset; digital twin may model a water pumping system comprising electric water pumps that generate water flow for other processes; the AI component identifies and solves an optimization problem for identifying key variables modeled by the digital twin, variables indicative of modeled asset’s overall performance or quality of operation such as minimization of energy consumption, maximization of product throughput  and maximization of energy; the digital twin of an industrial asset defines it in terms of hierarchical elements; the digital twin comprises data items generated by the industrial asset that conform to basic data types, the data types comprising state data, rate data, odometer data and event data; the industrial asset supports basic information data types (BIDTs); physical industrial asset or system is being modeled; a component can be an apparatus with specific functionality provided by mechanical parts operated by electric or electronic circuitry which is operated by software or a firmware executed by a processor;: industrial controllers execute control programs to facilitate monitoring and control of industrial devices making up the controlled industrial assets or machines; the industrial controllers store data values that are referenced by control programs and used for control decisions including measured and calculated values representing operational states of controlled machine or process; store data values used for control and visualize states of operation; an industrial asset including a plant, a production area, an industrial a machine, an equipment, an industrial device, e.g. a controller, a motor drive, a vision system, a safety device etc. associated with the industrial asset; runtime operation of an industrial device is controlled; controlled assets or process can have a number of input and output devices to receive command signals from and send telemetry data to industrial device over hardwired or networked connections to regulate controlled operation; the industrial devices include digital and analog input devices and output devices; the asset model contextualizes the measured control data read from industrial devices such as sensors, telemetry devices, controllers, drives etc. during control and operation of the industrial asset; the industrial devices deployed at a plant are programmed to monitor and control industrial assets, e.g., machines, production lines, work stations, robot-based systems etc. (Joachim et al., European Patent EP3606622 A1, Published August 2020);
(2) establishing a pipeline system three-dimensional model; the model comprises pipeline system including a water pump, valve, heat exchanger, and three-way pipeline; determine the amount of cooling fluid required in the cooling pipeline under current operation condition; calculating the noise value transmitted to the pipeline and evaluating the acoustic level of different control schemes to determine the optimal low noise configuration control scheme; multiple water pump operation schemes can achieve the needed flow; obtain a plurality of combinations of devices that provide the desired pipeline flow operating scheme; establishing multiple configuration control by corresponding heat balance and water balance calculation to obtain a plurality of equipment operating schemes that can meet the functional requirements of the cooling system; determine the optimal low noise configuration control scheme (Liang et al., Chinese Patent CN 110282074 A, Published September 2019); and 
(3) an electric motor controls operation of the hydraulic pump; changing pump/motor speed, opening and closing of valves and other parameters in the hydraulic system; applying a command torque to the electric motor based on sensor data to enhance the actuator operation by affecting the rotation of the hydraulic pump utilizing pump start And stop algorithm; electronically controlled valve such as a solenoid valve; a check valve may be located in parallel with electronically controlled valve; it will allow the fluid to flow from the actuator body through the check valve to the hydraulic motor pump; the check valve provides regenerative operation creating a rotation of the hydraulic motor pump; allow regenerative operation of the hydraulic motor pump; motor torque is controlled to control actuator response and control power and energy optimizing control algorithms; the hydraulic fuel, water and vacuum pumps start/stop functions (Zackary et al. (European Patent EP 3626485 A1, Published March 2020;


None of the references taken either alone or in combination with the prior art of record discloses a pump machine unit optimized operation regulation system based on digital twin, specifically including: 
(Claim 1) “optimization schemes calculation, comprising: transmitting the demand conditions to the optimization algorithm module and the machine learning module for performing scheme calculation based on the demand conditions to obtain multiple optimization schemes;
scheme evaluation, comprising: performing scheme evaluation to the optimization schemes entered into the evaluation module to select several better schemes;
simulation calculation, comprising: performing simulation calculation to the several better schemes entered into a digital twin body and outputting simulation results;
performance evaluation, comprising: performing performance evaluation to the simulation results by the evaluation module;
 scheme decision, comprising:
doing a decision to an optimal scheme entered into the decision module after the performance evaluation to judge whether it meets requirements,
outputting the optimal scheme to the pump machine unit control center when it meets the requirements, or adjusting parameters when it does not meet the requirements and re-calculating a new scheme until meets the requirements of the decision module;
pump machine unit control, comprising: adjusting relevant variables according to a final scheme by the pump machine unit control center to meet the demand conditions under a certain reliability and thereby make the system be most energy efficient, thus achieving optimized regulation” in combination with the remaining elements and features of the claimed invention.
 
None of these references taken either alone or in combination with the prior art of record discloses a pump machine unit optimized operation regulation system based on digital twin, specifically including: 
(Claim 9) “an optimization algorithm module, configured to perform scheme calculation based on demand conditions to obtain first optimization schemes;
a machine learning module, configured to perform scheme prediction based on the demand conditions to obtain second optimization schemes;
an evaluation module, configured to perform scheme evaluation on the first optimization schemes and the second optimization schemes to select better schemes, output the better schemes to the virtual twin body for simulation calculation of the better schemes, and perform performance evaluation on simulation results corresponding to the simulation calculation of the better schemes respectively to obtain performance evaluation results corresponding to the better schemes respectively; and
a decision module, configured to judge whether the respective performance evaluation results meet requirements, and when one of the performance evaluation results meets the requirements, output the better scheme corresponding to the one of performance evaluation results as an optimal scheme to the pump machine unit control center” in combination with the remaining elements and features of the claimed invention.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	June 9, 2022